PER CURIAM.
Joe David Barnard appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Barnard v. Durham, No. CA-03-3321-6-20BI (D.S.C. Nov. 24, 2003). We dispense with oral argument because the facts and legal contentions are ade*642quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED